DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1, 2, and 6-8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 4, and 5 of U.S. Patent No. 11,094,620.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, and 6-8 of the instant application are anticipated by patent claims 1, 2, 4, and 5 in that claims 1, 2, 4, and 5 of the patent contain all the limitations of claims 1, 2, and 6-8 of the instant application. Claims 1, 2, and 6-8 of the instant application therefore are not patently distinct from the earlier patent claim and as such are unpatentable for obvious-type double patenting.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-11, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2019/0311980 Eid et al.
2.	Referring to claim 1, Eid et al. teaches a microelectronic device, comprising: a die, (Figure 1 #114), having a connection surface; a first pillar, (Figure 1 #122), coupled to the connection surface, (Figure 1 area of #117); a second pillar, (Figure 1 #124), coupled to the connection surface, (Figure 1 area of #117); a first extended head, (Figure 1 #140 attached to #122), electrically coupled to the first pillar, (Figure 1 #122), the first extended head, (Figure 1 #140 attached to #122), extending past the first pillar, (Figure 1 #122), in a direction parallel to the connection surface, (Figure 1 #117); a second extended head, (Figure 1 #132), electrically coupled to the second pillar, (Figure 1 #124), the second extended head, (Figure 1 #132), extending past the second pillar, (Figure 1 #124), in a direction parallel to the connection surface, wherein: the first extended head, (Figure 1 #140 attached to #122), provides a solder bump pad, (Figure 1 #137); and the second extended head, (Figure 1 #132), provides at least a portion of a first plate, (Figure 1 #132), of an integrated capacitor, (Figure 1 #160), of the microelectronic device; and a second plate of the integrated capacitor, (Figure 1 #136).
3. 	Referring to claim 3, Eid et al. teaches a microelectronic device of claim 1, wherein the second plate, (Figure 1 #136), is located between the connection surface, (Figure 1 area of #117), and the first plate, (Figure 1 #132).
4. 	Referring to claim 4, Eid et al. teaches a microelectronic device of claim 3, wherein the second plate, (Figure 1 #136), and the first pillar, (Figure 1 #122), have equal compositions of electrically conductive material, (Paragraph 0031 Lines 10-16 and Paragraph 0032 Lines 18-21).
5. 	Referring to claim 5, Eid et al. teaches a microelectronic device of claim 1, wherein the second plate, (Figure 1 #136), is located over the first plate, (Figure 1 #132), facing a side of the first plate, (Figure 1 #132), opposite from the connection surface, (Figure 1 area of #117).
6. 	Referring to claim 6, Eid et al. teaches a microelectronic device of claim 1, further comprising a package isolation structure, (Figure 1 #102), between the first plate, (Figure 1 #132 See Figure below), and the second plate, (Figure 1 #136), the package isolation structure being electrically non-conductive, (Figure 1 #102), wherein the package isolation structure, (Figure 1 #102), laterally surrounds the first pillar, (Figure 1 #122), and the second pillar, (Figure 1 #124). 
    PNG
    media_image1.png
    564
    743
    media_image1.png
    Greyscale



7. 	Referring to claim 7, Eid et al. teaches a microelectronic device of claim 1, further comprising an isolation layer, (Figure 1 #102), on a surface of the first plate, (Figure 1 #132), located opposite from the connection surface, the isolation layer, (Figure 1 #102), being electrically non-conductive.
8. 	Referring to claim 8, Eid et al. teaches a microelectronic device of claim 1, wherein the first pillar, (Figure 1 #122), is electrically coupled to a second terminal, (Figure 1 #115), of the die, (Figure 1 #114), the second terminal, (Figure 1 #115), being located at the connection surface, (Figure 1 area of #117), the second terminal, (Figure 1 #115), being electrically conductive.
9. 	Referring to claim 9, Eid et al. teaches a microelectronic device, comprising: a die, (Figure 1 #114), having a connection surface, (Figure 1 area of #117); a first pillar, (Figure 1 #122), and a second pillar, (Figure 1 #124), coupled to the connection surface via a first interface layer, (Figure 1 on #120 not shown but taught in Paragraph 0031 Lines 10-16 and Paragraph 0032 Lines 18-21 “adhesive/barrier liner”); a first extended head, (Figure 1 #140 attached to #122), electrically coupled to the first pillar, (Figure 1 #122), via a second interface layer, the first extended head extending past the first pillar, (Figure 1 #122), in a direction parallel to the connection surface; a second extended head, (Figure 1 #132), electrically coupled to the second pillar, (Figure 1 #124), via the second interface layer, (not shown but taught in Paragraph 0031 Lines 10-16 and Paragraph 0032 Lines 18-21 “adhesive/barrier liner”), the second extended head, (Figure 1 #132), extending past the second pillar, (Figure 1 #124), in a direction parallel to the connection surface, wherein: the second extended head, (Figure 1 #132), provides at least a portion of a first plate, (Figure 1 #132), of an integrated capacitor, (Figure 1 #160), of the microelectronic device; and a second plate, (Figure 1 #136), of the integrated capacitor, (Figure 1 #136), on the first interface layer, (Figure 1 #120).
10. 	Referring to claim 10, Eid et al. teaches a microelectronic device of claim 9, wherein the second plate, (Figure 1 #136), is located on, (read in its broadest reasonable manner and not limited to directly on), the die, (Figure 1 #114), under, (read in its broadest reasonable manner where Figure 1 is rotated 180 degrees), the first plate, (Figure 1 #132).
11. 	Referring to claim 11, Eid et al. teaches a microelectronic device of claim 9, wherein the second plate, (Figure 1 #136), is located between the connection surface, (Figure 1 area of #117), and the first plate, (Figure 1 #132).
12. 	Referring to claim 13, Eid et al. teaches a microelectronic device of claim 9 further comprising solder, (Figure 1 #137 & 117), on, (read in its broadest reasonable manner and not limited to directly on), the first extended head, (Figure 1 #140 attached to #122), and the second extended head, (Figure 1 #132).
13. 	Referring to claim 14, Eid et al. teaches a microelectronic device of claim 9, wherein the first interface layer and the second interface layer include a barrier sublayer, (not shown but taught in Paragraph 0031 Lines 10-16 and Paragraph 0032 Lines 18-21 “adhesive/barrier liner”).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication No. 2019/0311980 Eid et al. in view of U.S. Patent No. 6,962,873 Park.
14. 	Referring to claim 15, Eid et al. teaches a microelectronic device of claim 9, but is silent with respect to wherein the first interface layer and the second interface layer include one of nickel, cobalt, tantalum, tantalum nitride, titanium, and titanium nitride.
	Park teaches a similar device where the conductive lines are made out of copper and have a barrier layer made out of titanium nitride, Col. 1 Lines 35-44.
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Park with Eid et al. because it is well known that the titanium nitride is a common barrier material which reduces copper from diffusing into the surrounding materials, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
15.	Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The prior art teaches the claimed matter in the rejections above, but is silent with respect to the above teachings in combination with the microelectronic device of claim 9, wherein the first extended head provides a solder bump pad and the second extended head provides another solder bump pad.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR A MANDALA whose telephone number is (571)272-1918.  The examiner can normally be reached on M-Th 8-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/VICTOR A MANDALA/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        11/15/22